—Order, Supreme Court, New York County (Elliott Wilk, J.), entered April 24, 1998, denying plaintiffs motion to amend its complaint to seek monetary damages and granting defendant’s cross motion to restore the action to the trial calendar, unanimously affirmed, without costs.
Plaintiff withdrew its claims for monetary damages in 1994 and numerous subsequent pretrial rulings have been made in reliance upon the absence of any claim for damages. The action, after extraordinarily protracted discovery, is now trial ready, plaintiff having previously filed a note of issue and certificate of readiness. Thus, the motion court did not improvidently exercise its discretion in denying plaintiffs motion to amend its complaint to assert, once again, a claim for monetary damages, particularly since permitting the amendment at this late stage in the litigation would be prejudicial to defendant (see, Adams Drug Co. v Knobel, 129 AD2d 401, 404). Concur— Rosenberger, J. P., Williams, Mazzarelli and Saxe, JJ.